
	
		I
		111th CONGRESS
		2d Session
		H. R. 5697
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mr. Frank of
			 Massachusetts, Mr. Olver,
			 Mr. Hodes,
			 Ms. Shea-Porter,
			 Mr. Delahunt,
			 Mr. Capuano,
			 Mr. Lynch,
			 Mr. McGovern,
			 Ms. Pingree of Maine, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  prohibit leasing in the North Atlantic Planning Area.
	
	
		1.Prohibition on offshore oil
			 and gas leasing in the North Atlantic Planning AreaSection 8(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)) is amended by adding at the end the following new
			 paragraph:
			
				(9)The Secretary may not issue any oil and gas
				lease under this Act for any submerged lands in the North Atlantic Planning
				Area, as such area is designated on June 18,
				2010.
				.
		
